JOHNSON, J.
The issues in this case involve the validity of special taxbills of the same series as that to which belong the taxbill before us in the'case of Ross v. Gates, decided at this term. All of the questions presented here were determined there in favor of the validity of the bills. In the Gates case, a part of the bills were affected by certain condemnation proceedings, while here none of the bills is so involved. Therefore, that portion of our opinion in the Gates case that deals with the questions arising from said condemnation proceedings, has no application in the case before us. However, all of the points presented in this case have been determined adversely to the contention of defendants, either in our opinion in the Gates case or in the opinion of the Supreme Court in the case of Ross v. Gates, 183 Mo. 338.
We follow as authorities these decisions and accordingly affirm the judgment.
All concur.